Alexander, J.
dissenting.
Section 458, Code of 1942, is not a punitive statute, it merely defines what marriages are incestuous. Among these is the marriage of a father with his daughter-in-law. The concluding clause of the statute that “the like prohibition shall extend to females in the same degrees” can mean nothing but that, mutatis mutandis, a mother-in-law may not marry her son-in-law. As stated, this Section, however, goes no further than to characterize such relationships as. incestuous. Section 2000, Code of 1942, makes it a crime for those falling within the definition of Section 458 who shall cohabit together as husband and wife. Both parties are guilty, if one is guilty.
Unquestionably the Legislature was merely trying to save time and language by the last clause of Section 458. Under our construction we have gone further and saved from prosecution all.males who have entered into such an alliance, whose offense is deemed to be only that they are married to one who is forbidden to contract such marriage.